          Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOANNE DUNHAM
 242 Glenwood Road
 Elkins Park, PA 19027                             NO. 2:19-cv-02554-ER

                    Plaintiff,                     CIVIL ACTION

                       vs.                         JURY TRIAL DEMANDED

 DELOITTE L.L.P.
 c/o Corporation Service Company
 251 Little Falls Drive
 Wilmington, DE 19808

                   Defendant.


                                   AMENDED COMPLAINT

        Plaintiff, by and through undersigned counsel, hereby files the following Complaint against

each Defendant:

                                        INTRODUCTION

   1.      Plaintiff initiates this action to seek redress against each Defendant for unlawful

violations of Title VII of the Civil Rights Act (“Title VII”) and other applicable law.

                                            PARTIES

   2.      Plaintiff, JoAnne Dunham (“Plaintiff”) is an adult individual currently residing at the

above-captioned address.

   3.      Defendant, Deloitte LLP (“Defendant”) is a Delaware limited liability partnership

existing pursuant to the laws of the State of Delaware with a registered agent for service of process

at the above-captioned address.
          Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 2 of 11



   4.      At all times relevant hereto, Defendant acted by and through its agents, servants, and

employees, each of whom, at all times relevant, acted within the scope of his or her job duties.

   5.      Defendant is an “employer” within the meaning of Title VII because it is engaged in

an industry affecting interstate commerce and because they maintained or maintain fifteen (15) or

more employees for each working day in each of twenty (20) or more weeks in the current or

preceding calendar year.

   6.      Defendant is an “employer” within the meaning of the ADEA because it is engaged in

an industry affecting interstate commerce and because it maintains or maintained twenty (20) or

more employees for each working day in each of twenty (20) or more weeks in the current or

preceding calendar year.

   7.      Defendant also maintains sufficient employees to satisfy the jurisdictional prerequisites

of the Pennsylvania Human Relations Act (requiring four or more employees).

                                 JURISDICTION and VENUE

   8.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

   9.      The Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the Supreme Court of the United States in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

   10.     The United States District Court for the Eastern District of Pennsylvania may exercise

original subject-matter jurisdiction over the instant action pursuant to 28 U.S.C. §§ 1331 and




                                                 2
           Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 3 of 11



1343(a)(4) because it arises under the laws of the United States and seeks redress for violations of

civil rights.

    11.     The Court may also maintain supplemental jurisdiction over state law claims set forth

herein pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil Procedure

because they are sufficiently related to one or more claims within the Court’s original jurisdiction

in that they form part of the same case or controversy.

    12.     Venue is properly laid in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§

1391(b)(1) and 1391(b)(2) because Defendants is located in and conducts business in this judicial

district and because a substantial part of the acts and/or omissions giving rise to the claims set forth

herein occurred in this judicial district (Plaintiff was employed in the Eastern District of

Pennsylvania at the time of the illegal actions set forth herein).

                     PROCEDURAL and ADMINISTRATIVE REMEDIES

    13.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    14.     Plaintiff has satisfied the procedural and administrative requirements for proceeding

with an action under Title VII and the PHRA.

    15.     Plaintiff filed a written charge of discrimination with the Equal Employment

Opportunity Commission and Pennsylvania Human Relations Commission alleging discrimination

on or about November 9, 2018 (No. 530-2019-00920).

    16.     The instant action is timely because it is initiated within ninety (“90”) days after the

receipt of a Right to Sue letter mailed on or about March 14, 2019.

    17.     Plaintiff has exhausted federal administrative remedies as to the allegations of the

instant Complaint.



                                                   3
           Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 4 of 11



   18.      Plaintiff will seek leave to amend this complaint at any time up to and including during

trial to incorporate a claim under the PHRA after the expiration of that act’s one year waiting

period in a manner consistent with Fed.R.Civ.P. 15.

                                   FACTUAL BACKGROUND

   19.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

   20.      Plaintiff is an African American female.

   21.      Plaintiff’s date of birth is December 3, 1958.

   22.      Plaintiff worked for Defendant from June 2004 until May 23, 2018 when she was

unlawfully terminated.

   23.      Plaintiff worked in Philadelphia, PA.

   24.      Plaintiff’s termination was based on her race, religious affiliation, and/or in retaliation

for a complaint she had filed in March 2018.

   25.      Plaintiff was unfairly criticized and mistreated by her supervisors even before her

termination.

   26.      Beginning in May/June 2017, Alesia Jones started reprimanding Plaintiff for failing to

do work assigned to her.

   27.      These reprimands were based on statements made by Cheryl Douglas, a co-worker

applying for the same supervisory position that Plaintiff was applying for, and had absolutely no

merit.

   28.      Alesia Jones and Cheryl Douglas frequently made comments over the years that

Plaintiff had no need for a raise as there was an assumption that she inherited money from her

parents.



                                                  4
           Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 5 of 11



    29.      Comments of this nature were also frequently made by Cheryl and Alesia based on the

clothing/accessories worn by Plaintiff.

    30.      Beginning in May/June 2017, Alesia would frequently accuse Plaintiff of being away

from her desk for extended periods of time when she was, in fact, at her desk during these times

or had stepped away for a few minutes to go to the restroom or get coffee.

    31.      An example of this happening is Plaintiff would frequently get IMs from either Jesse

Mothyershed or Cheryl Douglas stating that she was away from her computer for in excess of 30

minutes when she was sitting at her desk the entire time.

    32.      In July 2017, Alesia was replaced as manager by Jesse Mothershed and Cheryl Douglas

became her supervisor.1

    33.        At this time Plaintiff was no longer permitted to work from home on certain days as

she had been in the past.

    34.      Also at this time, Plaintiff was denied the ability to take any breaks but her one hour

lunch break which was at odds with Defendant’s previous culture where it was encouraged to take

a few moments away from one’s desk in the morning and afternoon.

    35.      Plaintiff complied with these new mandates.

    36.      In August 2017 a co-worker shared, in confidence, with Plaintiff that she saw a copy

of a report generated about her stating details such as arrival time, departure time and her

movements around the building.

    37.      In August/September 2017 Plaintiff was warned by Cheryl Douglas that she was being

watched, but that she didn’t know why.




1
  This is the supervisor position that both Plaintiff and Cheryl were applying for. Despite having more tenure and
relevant experience, Plaintiff was passed over for this promotion.

                                                         5
          Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 6 of 11



   38.        Days after this happened, Cheryl spoke to another co-worker (Diana Falana) and told

her that Plaintiff was being watched and that any association with Plaintiff would be perceived

negatively.

   39.        In a meeting with Jesse in October 2017 Plaintiff brought up her concerns regarding

the IMs she was receiving from both him and Cheryl stating she was not at her desk for extended

periods. She stated that she was at her desk and implored him to review the security tapes.

   40.        In February 2018 during a meeting with Jesse and Cheryl, Plaintiff was provided a

letter stating that she was not meeting expectations.

   41.        This letter stated that Plaintiff did not complete certain tasks; however these tasks were

during two periods when Plaintiff was out on bereavement leave (November/December 2017 for

her father and January/February 2018 for her mother-in-law).

   42.        The letter stated that Plaintiff was late 10 or more times in July; yet these were times

that Plaintiff, with Jesse’s knowledge and approval, had switched her start time with a co-worker

so the co-worker would be able to take a class.

   43.        Plaintiff asked Cheryl how she could possibly be deemed as “not meeting” expectations

she had told her she was a number one producer and doing well the week prior.

   44.        In early March 2018 Plaintiff filed a complaint with Defendant’s ethics hotline for the

discriminatory and unfair treatment she was receiving at the hands of Cheryl, Jesse and Alesia.

   45.        In March of 2018 a co-worker, Dan Mathias, informed Plaintiff that he had filed an

ethics hotline complaint on her behalf due to the discrimination and hostile work environment he

witnessed happening to Plaintiff.




                                                    6
          Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 7 of 11



   46.       Alesia Jones, Plaintiff’s former manager, is a Jehovah’s Witness and the two women

who were retained in Plaintiff’s department were personal friends and acquaintances hired by her

whom are also Jehovah’s Witnesses (Caryn Whittington and Betty Hamilton).

   47.       In April/May 2018 Plaintiff learned that a task force had been set up to address issues

arising from the implementation of the new application, SWIFT, that Defendant had switched to.

   48.       Plaintiff was excluded from this taskforce; however, Caryn Whittington and Betty

Hamilton were both included even though they were the two most recently hired in her group.

   49.       Around this same time, Plaintiff noticed that work was not being distributed to her by

the workflow coordinator, Caryn Whittington.

   50.       Plaintiff informed Caryn that she was able to handle more of a workload, but still none

was sent to her.

   51.       By Late April/May 2018, Cheryl avoided any contact with Plaintiff.

   52.       When information needed to be conveyed to Plaintiff’s group, Cheryl would only

address Caryn Whittington and Betty Hamilton.

   53.       On May 23, 2018, Plaintiff was unlawfully terminated from her employment with

Defendant.

   54.       Plaintiff was told there was no performance-based reason for her termination and that

it was a “business decision”.

   55.       Another member of Plaintiff’s group subject to the “administrative downsizing” was

Ruth Yuen, who was also terminated at this time.

   56.       Ruth was not a Jehovah’s Witness.

   57.       Defendant was aware at all time that Plaintiff was not a member of the Jehovah’s

Witness religion.



                                                  7
           Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 8 of 11



    58.      The members of the group who were retained by Defendant were Caryn Whittington

and Betty Hamilton, both Jehovah’s Witnesses.

    59.      The receptionist and another traditional administrative employees were also Jehovah’s

witnesses and neither were part of the “administrative downsizing.”

    60.      Upon information and belief, those retained in Plaintiff’s department, Caryn and Betty,

were both set up to work from home twice a week despite the fact that when Plaintiff was employed

she was only allowed to work one.

                                                   COUNT I
                                              Title VII Violations

    61.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    62.      At all times relevant herein, Plaintiff was subjected to discriminatory actions by

virtue of her race and religion.2

    63.      At all times relevant herein, Plaintiff was subjected to an unlawful hostile-work

environment.

    64.      At all times relevant herein, Plaintiff was subjected to unlawful retaliation.

    65.      As a direct and proximate result of these violations, Plaintiff has sustained the

injuries, damages and losses set forth herein.

                                              COUNT II
                        Race Discrimination and Retaliation 42 U.S.C. § 1981

    66.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.




2
 It should be noted that Plaintiff was not discriminated against based on what religion she was, but rather was
discriminated against because of what religion she wasn’t. In this case Jehovah’s Witness.

                                                          8
           Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 9 of 11



   67.      At all times relevant herein, Plaintiff maintained or sought to maintain a contractual

relationship with Defendant.

   68.      At all times relevant herein, Defendant acted by and through its agents, servants, and

employees to intentionally discriminate against Plaintiff on the basis of race and thereby deny the

benefits of the contractual relationship entered or sought to be entered into with Defendant by

discriminating on the basis of race.

   69.      At all times relevant herein, Plaintiff was subjected to an unlawful hostile-work

environment.

   70.      At all times relevant herein, Plaintiff was subjected to unlawful retaliation.

   71.      As a result of Defendant’s unlawful discrimination and retaliation, Plaintiff has

suffered damages as set forth herein.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against each

Defendant and that it enter an Order as follows:

            a. The Defendants are to be permanently enjoined from engaging in discrimination

                against the Plaintiff on any other basis prohibited under applicable law;

            b. The Defendants are to be prohibited from continuing to maintain their illegal policy,

                practice, or custom of permitting discrimination and retaliation in the workplace,

                and are to be ordered to promulgate an effective policy against such harassment and

                discrimination and to adhere thereto;

            c. The Defendants are to be prohibited from continuing to maintain their unlawful

                policy, practice, or custom of discriminating against employees and are to be




                                                   9
Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 10 of 11



    ordered to promulgate an effective policy against such discrimination and to adhere

    thereto;

 d. The Defendants are to compensate the Plaintiff, reimburse the Plaintiff, and to make

    Plaintiff whole for any and all pay and benefits the Plaintiff would have received

    had it not been for the Defendants’ illegal actions, including but not limited to back

    pay, front pay, salary, pay increases, bonuses, medical and other benefits, training,

    promotions, pension, and seniority. The Plaintiff should be accorded those benefits

    illegally withheld from the date the Plaintiff first suffered discrimination at the

    hands of the Defendants or their agents until the date of verdict ;

 e. The Plaintiff is to be awarded actual damages, as well as damages for the pain,

    suffering, and humiliation caused by the Defendants’ actions to the extent they are

    available as a matter of law;

 f. Only to the extent available as a matter of law, Plaintiff is to be awarded punitive

    damages.

 g. The Plaintiff is to be accorded any and all other equitable and legal relief as the

    Court deems just, proper, and appropriate;

 h. The Plaintiff is to be awarded the costs and expenses of this action and attorneys

    fees as provided by applicable federal and state law;

 i. Any verdict in favor of the Plaintiff is to be molded by the Court to maximize the

    financial recovery available to the Plaintiff in light of the caps on certain damages

    set forth in applicable federal law and to reflect the tax consequences thereof;

 j. The Plaintiff is to be granted such additional injunctive or other relief as may be

    requested during the pendency of this action in an effort to ensure the Defendants



                                     10
       Case 2:19-cv-02554-ER Document 23 Filed 11/21/19 Page 11 of 11



             do not engage – or cease engaging – in unlawful retaliation against Plaintiff or other

             witnesses in this action;

         k. The Court is to maintain jurisdiction of this action after verdict to ensure

             compliance with its Orders therein.

         l. Plaintiff demands trial by jury on all issues so triable pursuant to Fed.R.Civ.P. 38.




                                                                          Respectfully submitted,

                                                                           KOLMAN LAW, P.C.

                                                                 /s/ Kathryn E. Liebhaber
                                                                  Kathryn E. Liebhaber, Esquire
                                                                   Timothy M. Kolman, Esquire
                                                                        414 Hulmeville Avenue
                                                                            Penndel, PA 19047
                                                           (T) 215-750-3134 / (F) 215-750-3138

                                                                            Attorneys for Plaintiff

Dated: November 20, 2019




                                              11
